Proceeding by a Town of Ramapo police officer pursuant to CPLR article 78 to review a determination of the Police Commissioners of the Town of Ramapo, dated August 23, 1976, which, after a hearing, found petitioner guilty of the specification that he had failed to interview a complainant in the course of a police assignment, and imposed a suspension without pay for a period of seven days. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. There was substantial evidence to support the finding and the punishment was not unduly severe (see Matter of Pell v Board of Educ., 34 NY2d 222). Shapiro, J. P., Cohalan, Margett and Hawkins, JJ., concur.